         Case 20-31585 Document 167 Filed in TXSB on 06/25/20 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                             §
                                                   §         CASE NO. 20-31585-11
PEARL RESOURCES LLC                                §
                                                   §         CASE NO. 20-31586-11
PEARL RESOURCES OPERATING                          §              (Chapter 11)
CO., LLC,                                          §
                                                   §         Joint Administration Requested
       Debtors.                                    §           Under Case No. 20-31585-11
                                                   §          Judge Eduardo V. Rodriguez
              AGREED ORDER GRANTING CHARGER SERVICES, LLC’S
                 MOTION FOR RELIEF FROM AUTOMATIC STAY

       The Court has considered Charger Services, LLC’s Motion for Relief from Automatic Stay

(the “Motion”), filed by Charger Services, LLC (“Charger”) against Pearl Resources LLC and

Pearl Resources Operating Co., LLC (collectively, “Debtors”). The Court finds that: (i) it has

jurisdiction over the matters raised in the Motion under 28 U.S.C. §§ 157 and 1334; (ii) this is a

core proceeding pursuant to 28 U.S.C. § 157(b); (iii) cause exists for the entry of relief requested

in the Motion pursuant to 28 U.S.C. § 352(d)(1); and (iv) proper and adequate notice of the hearing

on the Motion has been given, and no other or further notice is necessary. Accordingly, IT IS

THEREFORE ORDERED as follows:

       1. The Motion is GRANTED and the automatic bankruptcy stay issued pursuant to 11
          U.S.C. § 362 shall be lifted, effective July 13, 2020 on the terms contained herein.

       2. As of July 13, 2020, the Eighth District Court of Appeals of El Paso, Texas shall hereby
          reinstate Cause No. 08-19-00096-CV; Pearl Resources LLC and Pearl Resources
          Operating Co., LLC v. Charger Services, LLC (the “Appeal”) and shall render its
          opinion.

       3. Charger and Debtors shall proceed with the prosecution and resolution of the Appeal
          as necessary and in accordance with any opinion issued by the Eighth District Court of
          Appeals.




AGREED ORDER GRANTING CHARGER SERVICES, LLC’S                                            PAGE 1 OF 2
MOTION FOR RELIEF FROM AUTOMATIC STAY
       Case 20-31585 Document 167 Filed in TXSB on 06/25/20 Page 2 of 2




       4. Charger shall not enforce any judgment against Debtors arising from the Appeal
          outside of this bankruptcy proceeding, unless or until permitted to do so under
          applicable law, the debtor’s bankruptcy plan, or order of the bankruptcy court,
          whichever occurs first.

       5. Nothing in this Order is intended to or does prejudice or adjudicate any claims and/or
          causes of action Charger and Debtor may have against each other in any adversary
          proceeding arising from Debtors’ bankruptcy estate and this bankruptcy proceeding.

       6. The Court shall retain jurisdiction with respect to all matters arising from or related to
          the implementation of this Order.



SIGNED this _________ day of ____________________, 2020.



                                             __________________________________________
                                             HONORABLE EDUARDO V. RODRIGUEZ


AGREED AS TO FORM AND SUBSTANCE:

HAWASH CICACK & GASTON LLP
3401 Allen Parkway, Suite 200
Houston, Texas 77019

By:_/s/ Walter J. Cicack*________
       Walter J. Cicack
       Texas Bar No. 04250535
       wcicack@hcgllp.com
       Attorney for Debtors

* signed with permission by Katherine L. Petroski


DAVIS GERALD & CREMER, PC
400 W. Illinois Ave., Suite 1400
Midland, Texas 79701

By:__/s/ Katherine L. Petroski________
       Katherine L. Petroski
       Texas Bar No. 24088218
       klpetroski@dgclaw.com
       Attorney for Charger Services, LLC


AGREED ORDER GRANTING CHARGER SERVICES, LLC’S                                            PAGE 2 OF 2
MOTION FOR RELIEF FROM AUTOMATIC STAY
